                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


LADONNA D. APPLING,

                   Plaintiff,

      v.                                            Case No. 19-cv-8-pp

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE FOR PLAINTIFF’S
                FAILURE TO DILIGENTLY PURSUE


      The plaintiff is representing herself. On January 2, 2019, she filed a

complaint asking the court to conduct a review of a final decision from the

defendant. Dkt. No. 1. The court allowed the plaintiff to proceed without

prepaying the filing fee, dkt. no. 4, and on January 16, 2019, it issued a

briefing letter setting deadlines for the defendant to file the administrative

record and the plaintiff to file her brief, dkt. no. 6. The court ordered the

plaintiff to file her brief by April 29, 2019. Id. April 19 came and went, and the

court did not receive anything from the plaintiff. On July 24, 2019, the court

issued an order, explaining to the plaintiff that even though she’d attached

certain documents to her complaint, she needed to file a brief explaining why

she thought the administrative law judge, or the Commissioner, made a

mistake in denying her benefits. Dkt. No. 12. The court gave the plaintiff

another chance to file a brief, giving her a deadline of the end of the day on

                                         1
August 16, 2019 by which to do so. Id. The order told the plaintiff that if the

court did not receive her brief by the end of the day on August 16, 2019, it

would dismiss her case for failure to diligently pursue it. Id. at 2.

      The court did not receive a brief from the plaintiff by the end of the day

on August 16, 2019.

      The court ORDERS that the complaint is DISMISSED WITHOUT

PREJUDICE for failure to diligently pursue it. See Civ. L.R. 41(c).

      The court will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 19th day of August, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         2
